UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6965



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


CLAUDIO MELLA-MEZON, a/k/a David Orlando
Reyes-Delance, a/k/a David Frias, a/k/a Eddy
Nicholas Frias-Asercio, a/k/a Chico,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. James C. Fox, Chief Dis-
trict Judge. (CR-92-9, CA-97-58-7-F)


Submitted:   October 7, 1997           Decided:     November 21, 1997


Before HALL and NIEMEYER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Claudio Mella-Mezon, Appellant Pro Se.   Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district
court. United States v. Mella-Mezon, Nos. CR-92-9; CA-97-58-7-F
(E.D.N.C. June 3, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2